Case: 19-10850      Document: 00515398754         Page: 1    Date Filed: 04/29/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 19-10850                              FILED
                                  Summary Calendar                        April 29, 2020
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CEDRIC D. BURNS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:19-CR-39-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Cedric D. Burns appeals the sentence imposed following his guilty plea
to robbing a credit union in violation of 18 U.S.C. § 2113(a) and § 2. He argues
that the district court erred in applying a four-level enhancement for abduction
under the Sentencing Guidelines. See U.S.S.G. § 2B3.1(b)(4)(A). Although
Burns concedes that credit union employees were moved from the teller area
to the vault, he argues that this does not qualify as an abduction under the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10850     Document: 00515398754     Page: 2   Date Filed: 04/29/2020


                                  No. 19-10850

Guidelines because the employees were not moved from the building, no force
was used, the employees were not used as hostages or to facilitate an escape,
and they were not bound after the robbery.
      For robbery offenses, the Sentencing Guidelines provide for a four-level
enhancement “[i]f any person was abducted to facilitate commission of the
offense or to facilitate escape.” § 2B3.1(b)(4)(A). The district court did not err
in imposing the abduction enhancement. The record shows that Burns used a
replica handgun to direct the employees, who feared for their safety, to the
vault and to a cash recycling machine to access the money that was the target
of the robbery. We have routinely held that robbery victims are abducted for
purposes of § 2B3.1(b)(4)(A), even when they never leave the building, so long
as the victims are forced, as here, to move from one area of the building to
another to aid in the commission of the offense. See United States v. Smith,
822 F.3d 755, 764 (5th Cir. 2016); see also United States v. Hefferon, 314 F.3d
211, 224-27 (5th Cir. 2002).
      AFFIRMED.




                                        2